DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 08/25/2021.
Claim 20 is objected to.
Claims 1, 2, 4-19 remain rejected.
Claim 3 is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-10, 12, 19, 20 of U.S. Patent No. 9,934,095 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applications are anticipated by the combined claims of the patent. Both the claims of the instant application and the claims 1 and 3 of the patent recite detecting an impending problem; spawning a plurality of .
Claims 1, 2, 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5-8, 10, 17, 18 of U.S. Patent No. 10,642,700 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applications are anticipated by the combined claims of the patent. Both the claims of the instant application and the claims 1 and 3 of the patent recite detecting an impending problem; spawning a plurality of replicas; introducing a plurality of new impending problems on the plurality of replicas to launch versions of action to resolve; and learning a version that resolves the impending problems.  The added limitation “the replicas preventing the impending problem” does not differentiate the scope of the claim over the parent claims because the replicas in the parent claims are also created to test versions of actions that will resolve the new impending problems.  See the comparison table on OFFICE ACTION mailed 07/07/2021 to see detailed comparison of the claims.

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.

	In ‘Remarks’, applicant argued:
	Applicant’s representative argued none of the claims of the parent applications recite any feature in which “the replicas preventing the impending problem” and only the specification discusses the above feature.  However, examiner respectfully disagrees.  While the exact duplicate phrase has not been claimed by the parent patents, the claimed limitations of the patents do suggest the identical features as claimed in the instant application.  For example, US Pat. 9,934,095 B2 in claims 1 and 3 claim resolving impending problems, which the examiner interprets to be providing an identical result that “prevents the impending problem”.  Likewise, US Pat. 10,642,700 B2 in claim 1 claims creating plurality of replicas and introducing the detected impending problems to determine the action that will resolve the detected impending problem, which the examiner also interprets to mean “preventing the impending problem”.  The rejection is maintained.

Allowable Subject Matter
Claim 3 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        October 23, 2021